Title: To John Adams from Andrew Henshaw, 27 May 1777
From: Henshaw, Andrew
To: Adams, John


     
      Sir
      Dedham 27th: May 1777
     
     Although I cannot boast a right to address you from an Acquaintance which would warrant it, yet a Gentleman of your Character and Station will not be surpriz’d, at such a freedom, when you are acquainted with my Situation; which may present an Opportunity for the Exercise of that Benevolence of which you are possessed, by drawing me forth from my present Obscurity, thereby rescuing me from one of the worst of Evils, (a State of Idleness,) rejoicing a whole Family, and rendering a most singular Obligation to my Father, who in old Age esteems it his pleasure to call you his Friend, and who would at this time have wrote you, were it not that by reason of repeated strokes of a Paralytic Disorder he is confin’d to his Chamber, in addition to which he is unhappily depriv’d of his Eyesight: therefore from a principle of Duty to myself and in compliance with his Desire I beg leave to represent that from the time I left Boston which was May 4th: 1775, I have not been employ’d one Hour and being constantly upon Expences have made way with the little gained previous to the Commencement of Hostilities, and am now dependent upon my Father, who in these times has been a great Sufferer in various Instances, particularly the wanton Damage of his real Estate in Boston, the Destruction of the House, Barn, outhouses &c. upon his Island, and Stock carried away. The Recital of which to a Mind of Sensibility awakens painful Reflections and I reluctantly mentioned it, but judging it unlikely that you was acquainted therewith, thought it might serve as an Apology for this Intrusion upon your other Business. I therefore beg leave to request your Patronage and Friendship, that you would please in your Character as a Member of the supreme Council of the States or otherwise, to gain some suitable Appointment for me, which will lay the Family and myself under the most lasting Obligations and bring me forth into public View in some measure answerable to former Expectations and Intentions of my Education.
     The Hon. Mr. Hancock and Mr. Adams have assured both the Family and myself of their Desires and Intentions to serve me and Mr. Lovell (my much respected Instructor) has very politely by Letter to me expressed his earnest Wishes for my Ease, Prosperity and Appointment, in which he has offered me his Services.
     
     My Father begs his sincere Regards may be presented you, also the Compliments of the Family.
     Again, Sir, I beg your Excuse for the Liberty taken and wishing you uninterrupted Health and Happiness, I am with great Respect your very Humble & obedt. Servant
     
      Andrew Henshaw
     
    